Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on03/11/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/11/2020 and 07/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
	Appropriate correction is required.

Claim Objections
Claims 4, 6, 9, and 17 are objected to because of the following informalities:  	Regarding claim 4, in line 4, “the switch release switch” should read as “the energy release switch”.	Regarding claim 6, in line 4, “configured to control to increase” should read as “configured to increase”.	Regarding claim 9, in line 7, “an resistance” should read as “a resistance”.	Regarding claim 17, in line 1, “claim 12” should read as “claim 16”, as “the transient voltage value” is recited in claim 16. For examining purposes, Claim 17 has been interpreted to depend on claim 16. 	Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 11, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Halim et al. (US Patent Application Publication US 2016/0056702 A1, hereinafter “Halim”) in view of Vadde et al. (A. Vadde, S. Sachin and V. V. S. N. SitaramGupta, "Real implementation of synchronous boost converter with controller for power factor correction," 2017 IEEE Region 10 Symposium (TENSYMP), 2017, pp. 1-4, hereinafter “Vadde”).claim 1, Halim discloses (see Fig. 2) a power supply apparatus (200), comprising: a rectifier unit (206) configured to convert an input power source (Vin) into a rectified power source (output of 206), a power factor correction circuit (comprising L1, 208, D1, C1) having an energy storage switch (208) enabling an inductor (L1) to store energy and an energy release switch (D1) enabling the inductor to release energy, and the power factor correction circuit configured to convert the rectified power source into a DC power source (Vout), and a control unit (212) coupled to the energy storage switch, wherein the control unit is configured to correspondingly provide a reference voltage (see Fig. 9, “predefined value”) according to an amplitude of the input power source (see [0065], “ The predefined value may depend on the operation of power converter 200.”, i.e. input power); when a voltage signal corresponding to an inductance current of the inductor (inductor current iL, see [0065], “parameter value”, “The parameter value may include one of input voltage, output voltage, input current, output current, inductor current, phase angle, or other parameter value related to the functioning of the power converter, operating temperature, frequency, or capacitance.”) is higher than the reference voltage (see Fig. 9 step 905 and 906, comparing the parameter value with the predefined value and change the conduction mode based on the comparison), the control unit is configured to operate in CCM; and when the voltage signal is lower than the reference voltage, the control unit is configured to operate in CRM (CRM is a type of DCM where the inductor current goes negative, thus stopping the diode from switching).	Halim does not disclose an active energy release switch coupled to the control unit, wherein the control unit is configured to control the energy release switch to be repeatedly switched on/off.	However, Vadde teaches (See Fig. 2) an active energy release switch (S2) coupled to the control unit (PI controller), wherein the control unit is configured to control the energy release switch to be repeatedly switched on/off (see Fig. 3, gating pulse to S1 and S2).	Therefore, it would have been obvious to one having ordinary skill in the art before the . 
	Regarding claim 2, Halim discloses (see Fig. 2) wherein when the input power source increases, the control unit is configured to decrease the reference voltage; when the input power source decreases, the control unit is configured to increase the reference voltage (see [0065] and [0066], when the reference is selected as input current and the input power source increases, the input current will decrease. When the input power source decreases, the input current will increase).

	Regarding claim 8, Halim discloses (see Fig. 2) wherein when the energy release switch is repeatedly switched on/off, the control unit is configured to control the power factor correction circuit to operate in a continuous conduction mode (when the parameter value is larger than the predefined value, the control unit operates the PFC in CCM); when the energy release switch is turned off, the control unit is configured to control the power factor correction circuit to operate in a discontinuous conduction mode (when the parameter value is less than the predefined value, the control unit operates the PFC in CRM).

	Regarding claim 11, Halim does not disclose wherein the input power source is between 90 volts and 264 volts.	However, Vadde teaches (See Fig. 5) wherein the input power source is between 90 volts and 264 volts (150 V input voltage AC).	Therefore, it would have been obvious to one having ordinary skill in the art before the 

	Regarding claim 12, Halim discloses (see Fig. 2) a method of operating a power supply apparatus (200), comprising steps of: converting an input power source (Vin) into a rectified power source (output of 206) through a rectifier unit (206), converting the rectified power source into a DC power source (Vout) through a power factor correction circuit (comprising L1, 208, D1, C1), correspondingly providing a reference voltage (see Fig. 9, “predefined value”) according to an amplitude of the input power source (see [0065], “ The predefined value may depend on the operation of power converter 200.”, i.e. input power), controlling to operate in CCM when a voltage signal corresponding to an inductor current of an inductor of the power factor correction circuit (inductor current iL, see [0065], “parameter value”, “The parameter value may include one of input voltage, output voltage, input current, output current, inductor current, phase angle, or other parameter value related to the functioning of the power converter, operating temperature, frequency, or capacitance.”) is higher than the reference voltage (see Fig. 9 step 905 and 906, comparing the parameter value with the predefined value and change the conduction mode based on the comparison), and controlling to operate in CRM when the voltage signal is lower than the reference voltage (CRM is a type of DCM where the inductor current goes negative, thus stopping the diode from switching).
	Halim does not disclose an active energy release switch coupled to the control unit, wherein the control unit is configured to control the energy release switch to be repeatedly switched on/off.	However, Vadde teaches (See Fig. 2) an active energy release switch (S2) coupled to the control unit (PI controller), wherein the control unit is configured to control the energy release switch to be repeatedly switched on/off (see Fig. 3, gating pulse to S1 and S2).
	Regarding claim 13, Halim discloses (see Fig. 2) wherein decreasing the reference voltage when the input power source increases, and increasing the reference voltage when the input power source decreases (see [0065] and [0066], when the reference is selected as input current and the input power source increases, the input current will decrease. When the input power source decreases, the input current will increase).

	Regarding claim 18, Halim discloses (see Fig. 2) wherein controlling the power factor correction circuit to operate in a continuous conduction mode when the energy release switch is repeatedly switched on/off (when the parameter value is larger than the predefined value, the control unit operates the PFC in CCM), and controlling the power factor correction circuit to operate in a discontinuous conduction mode when the energy release switch is turned off (when the parameter value is less than the predefined value, the control unit operates the PFC in CRM). 

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halim in view of Vadde and further in view of Jang et al. (US Patent Application US 2011/0006748 A1, hereinafter “Jang”).	Regarding claim 9, Halim does not disclose further comprising: a surge limitation unit claim 10, Halim does not disclose wherein the surge limitation unit comprises: a resistor coupled to the ground end, and a switch connected in parallel to the resistor and coupled to the control unit, wherein when the surge exists, the control unit is configured to control the switch to be turned off so that the resistor is configured to provide the resistance to limit the peak value of the surge; when the control unit detects that a voltage difference across the resistor is below a threshold voltage, the control unit is configured to control the switch to be turned on to bypass the resistor.	However, Jang teaches (see Fig. 7 and Fig. 8) wherein the surge limitation unit comprises: a resistor (R_LIM) coupled to the ground end (- of VB), and a switch (S_BYP) connected in parallel to the resistor and coupled to the control unit (Bypass Switch ON/OFF Control), wherein when the surge exists, the control unit is configured to control the switch to be turned off so that the resistor is configured to provide the resistance to limit the peak value of the surge (see Fig. 8, when V_DET is low, a surge is possible, and thus Bypass Switch S_BYP turns OFF to provide R_LIM to limit the current flowing in C_B); when the control unit detects that a voltage difference across the resistor is below a threshold voltage, the control unit is configured to control the switch to be turned on to bypass the resistor (see Fig. 8, when VIN is normal, the voltage difference across R_LIM is low and V_DET is high and Bypass Switch S_BYP is turned on to bypass R_LIM).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply apparatus of Halim wherein the surge limitation unit comprises: a resistor coupled to the ground end, and a switch connected in parallel to the resistor and coupled to the control unit, wherein when the surge exists, the control unit is configured to control the switch to be turned off so that the resistor is configured to provide the resistance to limit the peak value of the surge; when the control unit detects that a voltage difference across the resistor is below a threshold voltage, the control unit is configured to control the switch to be turned on to bypass the resistor, as taught by Jang, claim 19, Halim does not disclose wherein when the power factor correction circuit is activated and an output current of the power factor correction circuit flows through an energy storage capacitor connected to the power factor correction circuit to generate a surge, a resistance is provided to limit a peak value of the surge, and when there is no surge, the resistance is bypassed.	However, Jang teaches (see Fig. 7 and Fig. 8) wherein when the power factor correction circuit (see Fig. 5, Power Converter comprising LB, DB, SB) is activated and an output current of the power factor correction circuit flows through an energy storage capacitor (CB) connected to the power factor correction circuit to generate a surge, a resistance (R_LIM) is provided to limit a peak value of the surge, and when there is no surge, the resistance is bypassed (see Fig. 8, when V_DET is low, a surge is possible, and thus Bypass Switch S_BYP turns OFF to provide R_LIM to limit the current flowing in C_B).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply apparatus of Halim wherein when the power factor correction circuit is activated and an output current of the power factor correction circuit flows through an energy storage capacitor connected to the power factor correction circuit to generate a surge, a resistance is provided to limit a peak value of the surge, and when there is no surge, the resistance is bypassed, as taught by Jang, because it can help provide surge current limitation in the power factor correction circuit.	Regarding claim 20, Halim does not disclose wherein when the surge exists, the resistance is provided by a resistor to limit the peak value of the surge; when a voltage difference across the resistor is below a threshold voltage, the resistor is bypassed.	However, Jang teaches (see Fig. 7 and Fig. 8) wherein when the surge exists, the .
Allowable Subject Matter
Claims 3-7, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the current detection unit is configured to convert the current signal into the voltage signal, and the reference voltage generation unit is correspondingly configured to generate the reference voltage according to the reference signal; the comparison unit is configured to compare the voltage signal with the reference voltage to provide a comparison signal so that the control unit is configured to control the energy release switch to be repeatedly switched on/off or turned off according to the comparison signal.”.Claims 4-5 are objected due to their dependency on claim 3.	Regarding Claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein a voltage value range of the reference voltage comprises a plurality of voltage values; when the control unit knows that the reference voltage is changed from a first voltage value to a second voltage value, the control unit is configured to control to increase the reference voltage to a transient voltage value during a transient period, and the reference voltage is adjusted to the second voltage value after the transient period”.	Claim 7 is objected due to its dependency on claim 6.	Regarding Claim 14, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “receiving a current signal corresponding to the inductance current and converting the current signal into the voltage signal, receiving a reference signal corresponding to the amplitude of the input power source and correspondingly generating the reference voltage according to the reference signal, and providing a comparison signal by comparing the voltage signal with the reference voltage to control the energy release switch to be repeatedly switched on/off or turned off according to the comparison signal.”.	Claim 15 is objected due to its dependency on claim 14.	Regarding Claim 16, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein a voltage value range of the reference voltage comprises a plurality of voltage values; when the reference voltage is changed from a first voltage value to a second voltage value, the reference voltage is increased to a transient voltage value during a transient period, and the reference voltage is adjusted to the second voltage value after the transient period.”.	Claim 17 is objected due to its dependency on claim 16, according to the claim objection to claim 17 made above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838       

/KYLE J MOODY/Primary Examiner, Art Unit 2838